Citation Nr: 0916672	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in 
Buffalo, New York


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date of May 8, 2002 for the receipt of educational 
benefits pursuant to Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973.  He has been awarded a total disability 
evaluation by VA, and the appellant is his spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Processing 
Office (RPO) in Buffalo, New York.

The appellant was scheduled for a Board hearing in 
Washington, DC in February 2009 but failed to report for that 
hearing, without explanation.  Her hearing request is thus 
deemed withdrawn.  38 C.F.R. § 20.702(d) (2008).


FINDINGS OF FACT

1.  In an April 1992 rating decision, entitlement to basic 
eligibility to benefits under Chapter 35, Title 38, United 
States Code was established, effective from March 25, 1992; 
notification of this decision was made to the appellant on 
May 8, 1992, resulting in a delimiting date of May 8, 2002.  

2.  The appellant's current application was received in April 
2004.

3.  The appellant was not shown to have applied for an 
extension of the delimiting date prior to her application; 
was not prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental 
disability; did not provide VA with evidence tending to show 
that she was prevented from initiating or completing a 
program because of a physical or mental disability; and has 
not been shown to be otherwise eligible for payment of 
educational assistance for the training.



CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date of May 8, 2002 for the receipt of educational benefits 
pursuant to Chapter 35, Title 38, United States Code have not 
been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. 
§§ 3.102, 21.3021, 21.3044, 21.3046, 21.3047 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under 38 U.S.C.A. § 3512(b)(1)(A), eligibility for such 
benefits extends 10 years from the date (as determined by the 
Secretary of Veterans Affairs) that the person becomes an 
eligible person within the meaning of 38 U.S.C.A. 
§ 3501(a)(1).  Under the rule regarding the payment of 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, for a veteran's spouse, the beginning 
date of eligibility for a spouse of a veteran with a 
permanent and total disability evaluation effective after 
November 30, 1968 is the effective date of the veteran's 
total and permanent rating or the date of notification, 
whichever is more advantageous to the spouse.  38 U.S.C.A. § 
3512(b)(1); 38 C.F.R. § 21.3046(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from willful misconduct; (3) provides VA with any 
requested evidence tending to show that she was prevented 
from initiating or completing the program because of a 
physical or mental disability that did not result from the 
willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35.  38 C.F.R. § 
21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 (b)(2).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible. 38 C.F.R. 
§ 21.3047(a)(2)(i).  Application for an extension must be 
made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest.  
38 U.S.C.A. § 3512(b)(2).

B.  Analysis

In an April 1992 rating decision, entitlement to basic 
eligibility to benefits under Chapter 35, Title 38, United 
States Code was established, effective from March 25, 1992; 
notification of this decision was made to the appellant on 
May 8, 1992.

Consequently, and in view of 38 U.S.C.A. § 3512(b)(1) and 38 
C.F.R. § 21.3046(a), the delimiting date of educational 
assistance was May 8, 2002, ten years following notification 
of the establishment of basic eligibility for such benefits.

There is no indication from the claims file that the 
appellant applied for such assistance prior to May 8, 2002.  
Rather, her VA Form 22-5490 (Application for Survivors' and 
Dependents' Educational Assistance) was received in April 
2004, nearly two years later.  This application concerned an 
online course in criminal justice, with the final goal of 
becoming a probation officer.  There is no indication in this 
application that participation in this course was affected by 
disability on her part or any other extenuating 
circumstances.  

The Buffalo RPO denied the appellant's claim in April 2004, 
and the current appeal ensued.  The Board has carefully 
reviewed the April 2004 Notice of Disagreement, lay 
statements from November 2004 and March 2005, and the March 
Substantive Appeal but again finds no contentions of the 
appellant's own disability or other extenuating 
circumstances.  Rather, in the Notice of Disagreement, she 
asserted that if she knew ten years ago that she had a 
timeline, she would have had to quit her job and stop raising 
her children to go to school.  She also noted that, at that 
time, she did not need the program.  The Board finds that 
these contentions fall well short of the criteria of 38 
C.F.R. § 21.3047(a)(1)(i-iv).

In summary, the appellant's application was received nearly 
two years after the delimiting date of May 8, 2002, and she 
has not shown circumstances under 38 C.F.R. § 
21.3047(a)(1)(i-iv) warranting an extension of the delimiting 
date.  Accordingly, her claim for an extension of her 
delimiting date of May 8, 2002 for the receipt of educational 
benefits pursuant to Chapter 35, Title 38, United States Code 
must be denied as a matter of law.  To the extent that the 
law is dispositive, the claim is denied on the basis of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

C.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
with implementing regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.316(a)), describes VA's duties 
to notify and assist claimants in substantiating claims for 
VA benefits. 

In a case such as this, however, the pertinent facts are not 
in dispute, and the law is dispositive.  There is no 
additional information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim)).  Accordingly, the 
Board has decided the appeal on the current record without 
any further consideration of the VCAA and will deny the 
appellant's claim solely because of a lack of entitlement 
under the law.


ORDER

The appellant is not entitled to an extension of her 
delimiting date of May 8, 2002 for the receipt of educational 
benefits pursuant to Chapter 35, Title 38, United States 
Code, and the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


